COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ABBASSEH TOWFIGH,                                              No. 08-08-00144-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                              296th District Court
                                                §
 ROBERT MURRAY,                                               of Collin County, Texas
 POWER MORTGAGE,                                §
 MURRAY MORTGAGE, AND                                            (TC # 296-273-07)
 CHICAGO TITLE,                                 §

                        Appellees.              §


                                 MEMORANDUM OPINION

       This appeal is before the court on its own motion for determination of whether it should be

dismissed for want of prosecution. Finding that Appellant, Abbasseh Towfigh, has failed to file an

amended notice of appeal and has failed to respond to our inquiry letter, we dismiss the appeal for

want of prosecution.

       On March 10, 2008, Appellant filed a notice of appeal indicating that he wished to appeal

from “all Orders, entered in this action.” The Fifth Court of Appeals, on March 14, 2008, sent

Appellant a letter informing him that his notice of appeal was defective because it did not include

the date of the judgment or order appealed from and did not include a certificate of service. See

TEX .R.APP .P. 25.1(d)(providing that notice of appeal must state the date of the judgment or order
appealed from), 9.5(e)(setting forth certificate of service requirements). The letter advised Appellant

that failure to comply could result in dismissal of the appeal without further notice. Appellant did

not amend the notice of appeal or otherwise respond to the Fifth Court of Appeals’ inquiry. On

April 9, 2008, the Fifth Court of Appeals informed Appellant that the appeal had been transferred

to the Eighth Court of Appeals pursuant to an order entered by the Supreme Court. Because

Appellant has not remedied the defects in the notice of appeal, we dismiss the appeal pursuant to

Rule 42.3(c). TEX .R.APP .P. 42.3(c)(permitting involuntary dismissal in civil cases where the

appellant has failed to comply with a requirement of the rules of appellate procedure).


July 3, 2008
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                                 -2-